836 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rodney Arzan COBBS, Plaintiff-Appellant,v.W.R. SHUMAN, Detective, Harold Chaplin, Defendants-Appellees.
No. 87-6601.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Dec. 18, 1987.

Rodney Arzan Cobbs, appellant pro se.
Before WIDENER, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S. Sec. 1983 is without merit.  We take care to note, however, that several of petitioner's claims were dismissed without prejudice by the district court.  Plaintiff, therefore, retains the option of refiling these claims in a concise complaint in compliance with Fed.R.Civ.P. 8(a).  If refiled, this complaint should go beyond mere conclusory allegations and detail the facts upon which plaintiff's claims are based.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Cobbs v. Shuman, C/A No. 87-742-AM (E.D.Va.  August 13, 1987).


2
AFFIRMED.